March 09, 2012

Mr. Robert Ruotolo
Busch Ruotolo & Simpson, L.L.P.
100 Crescent Court, Suite 250
Dallas, TX 75201

Honorable Fred W. Davis
17th District Court
401 W. Belknap
Fort Worth, TX 76196-0220
Mr. Timothy G. Chovanec
Fielding, Parker & Hallmon, L.L.P.
314 Main Street, Suite 300
Fort Worth, TX 76102

RE:   Case Number:  10-0687
      Court of Appeals Number:  02-10-00298-CV
      Trial Court Number:  067-243727-10

Style:      IN RE  FRANK KENT MOTOR COMPANY D/B/A FRANK KENT CADILLAC

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas A.     |
|   |Wilder            |
|   |Ms. Debra Spisak  |